Citation Nr: 0324361	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  99-22 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable (initial) evaluation for 
residuals of head injury, including headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel





INTRODUCTION

The veteran served on active duty from July 1974 to July 
1978, and from October 1990 to May 1991.  This appeal 
originally came before the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision of the Department of 
Veterans Affairs (VA), Jackson, Mississippi, regional office 
(RO).  

The Board remanded the case for additional development in 
February 2001.  Subsequently, the case was returned to the 
Board, where it was determined that additional development 
was required.

Pursuant to 38 C.F.R. § 19.9(a)(2) (2002), the Board 
undertook development of the veteran's claim in April 2003.  
Pursuant to that development, the veteran underwent a VA 
examination in July 2003.  


REMAND

Since undertaking the additional development, the United 
States Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. § 19.9(a)(2) (which allowed the Board to undertake 
the action necessary for a proper appellate decision) 
because, in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  

Consequently, the Board no longer has the authority to decide 
claims based on the new evidence that it develops or obtains 
without obtaining a waiver from the appellant of his or her 
right to have the new evidence initially considered by the 
RO.  No such waiver is of record in this case.  The result is 
that the RO must review the evidence developed by the Board 
and adjudicate the claim considering the newly obtained 
evidence, as well as evidence previously of record.  

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002) are 
fully complied with and satisfied.  
Particularly, the RO must assure that the 
veteran is notified of the applicable 
provisions of the VCAA, including what 
evidence is needed to support his claim, 
what evidence VA will develop, and what 
evidence the veteran must furnish.

2.  The RO should readjudicate the 
veteran's claim of entitlement to a 
compensable (initial) evaluation for 
residuals of head injury, to include 
headaches, with consideration of the VA 
examination report dated in July 2003.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
and provided an appropriate period of 
time for response.  Thereafter, the case 
should be returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




